Citation Nr: 0621158	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease (CAD) claimed as secondary to service 
connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Winston-Salem, North Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
November 2004, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.  At 
the veteran's request at the hearing, the record was held in 
abeyance for 90 days to allow him to submit additional 
evidence.     


FINDINGS OF FACT

Hypertension and CAD were not manifested during the veteran's 
active service or in the first postservice year, and are not 
shown to be related to his service or to his service 
connected PTSD.  


CONCLUSION OF LAW

Service connection for hypertension and CAD is not warranted.  
38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A June 2003 letter 
from the RO (prior to the rating appealed) explained what the 
evidence needed to show to substantiate the claim.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  This letter 
also advised the veteran to submit any evidence in his 
possession pertaining to his claim.  The January 2004 rating 
decision and a May 2004 statement of the case (SOC) provided 
the text of applicable regulations and explained what the 
evidence showed and why the claims were denied.   Although 
the veteran was not provided notice regarding criteria for 
rating the disability at issue and effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) 
such notice would only be relevant if the benefit sought were 
being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and to supplement the record 
after notice was given.  The claim was readjudicated after he 
received all critical notice.  See May 2004 SOC.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Also, the veteran was provided 
with a VA medical evaluation and the Board obtained an 
additional Veteran's Health Administration (VHA) medical 
opinion.  The veteran was advised of the opinion and was 
given the opportunity to respond.  He responded that he had 
nothing further to add.  He has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

The veteran's service medical records do not reveal any 
complaint, finding, treatment, or diagnosis relating to 
hypertension, heart disease or arterial disease.  On service 
separation examination his blood pressure was within normal 
limits (126/78), and the heart and vascular systems were 
found to be normal.  In the veteran's report of medical 
history at separation, he did not report any current or past 
problems with high blood pressure, heart or arterial 
problems.  

In August 1999 the RO awarded the veteran service connection 
for PTSD, rated 30 percent, effective from February 25, 1999 
(the date of claim).  It was noted that the veteran served in 
combat and was awarded a Purple Heart Medal, and that the 
earliest diagnosis of PTSD of record was an April 1999 
diagnosis by a Dr. H.  In September 2000 the rating was 
increased to 70 percent effective August 2000.

In a June 2003 letter a private treating physician, Dr. S, 
indicated that in a May 2003 study, the veteran was found to 
have positive ST segment depression and other 
electrocardiogram changes, and evidence of a significant 
reversible perfusion involving the inferior wall of the 
heart.  Cardiac catheterization demonstrated significant 
occlusive disease of the left anterior descending artery, 
which supplied the inferior wall.  The veteran subsequently 
underwent angioplasty and implacement of a stent.  The 
physician noted that the veteran had been under VA treatment 
for PTSD since 1999 and that while his mother had a history 
of heart disease, he had had excellent cholesterol values, 
with August 2001 studies showing HDL cholesterol of 36 and 
LDL cholesterol of 90 with no medication.  The physician 
stated that apparently the veteran's treatment for 
hypertension had been connected to his PTSD.  He also noted 
that hypertension is a risk factor for the development of 
coronary artery disease.  

A June 2003 private medical consultation report shows 
diagnostic impressions of accelerating chest pain consistent 
with angina, longstanding hypertension and hyperlipidemia, 
currently untreated.  It was noted that the veteran's mother 
had had a myocardial infarction at age 65.  On physical 
examination blood pressure was 160/80 and laboratory data 
showed cholesterol of 238 with HDL of 25 and BUN of 15.     

In June 2003, the veteran submitted an excerpt from the 
Journal of Psychosomatic Research entitled, "Panic Disorder 
in the General Medical Setting." The excerpt describes 
studies showing a relationship between hypertension and panic 
disorder.  The article notes that patients with panic 
disorder were shown to have significantly higher rates of 
hypertension than controls without panic disorder and that 
panic disorder was associated with labile hypertension and 
tachycardia.  Additionally, panic related hyperventilation 
was shown to lead to short term increases in blood pressure 
and tachycardia and the increased adrenergic discharge and 
peripheral catecholamine levels may also cause irreversible 
peripheral vasoconstriction resulting in chronic 
hypertension.  Later in February 2004, the veteran submitted 
the complete article.  A section entitled "Panic Disorder, 
Heart Disease and Cardiac Morbidity/Mortality notes that 
panic disorder is prevalent in patients with documented 
coronary artery disease.  

On VA examination in September 2003 the diagnoses were 
arterial hypertension, CAD.  It was noted that the veteran 
had been on antihypertensive medicines for the prior ten 
years or so and started having chest tightness in May 2003.  
On physical examination seated blood pressure readings in the 
left arm were 136/82, 156/90 and 132/92.  The examiner 
commented that as far as he was aware there was no specific 
cause and effect relationship between PTSD and CAD.  However, 
it was a medical truism that stress was apt to cause coronary 
artery disease.  Consequently, it appeared as likely as not 
that regarding the CAD and hypertension, PTSD had a 
significant factor.  

In a subsequent October 2003 comment (in response to an RO 
query as to the rationale for the September 2003 comment and 
to what extent, in percent, the PTSD was responsible for the 
CAD) the examiner indicated that stress may be a factor for 
CAD and hypertension.  However, the stress of PTSD had not 
been widely accepted as a cause of coronary artery disease or 
hypertension by the medical community.  Accordingly, he found 
that any further discussion, or assignment of a percentage 
would be pure speculation.  

At the November 2004 Board hearing the veteran's 
representative argued that PTSD was the veteran's sole 
stress-inducing condition, and that the VA examiner had 
opined that stress is a factor for CAD and hypertension.  
Consequently, the veteran's PTSD had to have contributed to 
his coronary artery disease and hypertension.  The veteran 
testified that no one else in his family had hypertension or 
CAD and that he had no problems whatsoever prior to 
experiencing a stressor event in service.  The veteran also 
indicated that he would try to obtain a more definitive 
medical opinion concerning the relationship between his PTSD 
and hypertension and CAD.  The record was held open 90 days 
to allow him to do so.

In a May 2005 cardiac evaluation report Dr. B, a private 
cardiologist, noted that the veteran likely had an abnormal 
electrocardiogram.  Because he had had a previous coronary 
intervention and had some vague left scapula pain, she 
recommended screening nuclear stress test and echocardiogram 
to rule out recurrent or progressive ischemic heart disease.  
Dr. B also noted that the veteran did not have a family 
history of premature CAD. 

In a June 2005 letter Dr. B noted that the veteran had never 
been a smoker but had risk factors for heart disease of 
hypertension and hyperlipidemia.  It was evident from 
literature given to Dr. B by the veteran (a program and 
abstracts of the 45th Annual Conference in Cardiovascular 
Disease, Epidemiology and Prevention) that combat veterans 
had higher odds of heavy smoking, drinking and obesity and 
lower odds of physical inactivity compared to nonmilitary 
individuals and noncombat military veterans.  These reports 
suggested that there may be in turn an adverse effect on 
cardiovascular risk.  However, Dr. B indicated that regarding 
the veteran, she could only say that he did have 1-vessel 
coronary artery disease, although hyperlipidemia and 
hypertension were well managed.

In February 2006, the Board requested a medical opinion from 
the Veteran's Health Administration (VHA) concerning whether 
there was a relationship between the veteran's PTSD and 
hypertension and CAD.  In April 2006, a VA physician provided 
the opinion after reviewing the veteran's claims file and 
electronic medical records for the prior year.  The physician 
noted that the veteran had elevated triglycerides, depressed 
HDL and dyslipidemia, even with triple drug therapy.  It was 
the physician's opinion that it was less likely than not that 
the veteran's PTSD caused or contributed to his hypertension 
and CAD and less likely than not that his PTSD aggravated his 
hypertension and CAD.  The physician primarily based his 
opinion on a review of pertinent medical literature.  
Included in this review was an article entitled, "Causes of 
Death Among Male Veteran's Who Received Residential Treatment 
for PTSD", which found that it remained unclear whether 
chronic PTSD patients were in fact at the same or lower than 
average risk of mortality from heart disease or cancer than 
males in the general population.  The physician found that 
the veteran's 10 year risk of cardiovascular events based on 
the Framingham point scale was 20 percent, which supported 
his opinion that PTSD did not cause or aggravate the 
veteran's heart disease.  

Regarding a relationship between PTSD and hypertension, the 
physician performed a computer medical literature search that 
produced 26 articles, none of which had any clear implication 
regarding causatory or aggravating effects of PTSD on 
hypertension.  There were articles that related the 
variability in blood pressure in patients with PTSD and other 
forms of stress, but the physician indicated that elevated 
blood pressure and hypertension were slightly different.  
Finally, it was noted that while the veteran did have 
essential hypertension, a review of his care failed to 
document any association between blood pressure therapy and 
PTSD.     


III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including CAD and 
hypertension, are presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The evidence of record clearly establishes that the veteran 
has hypertension and coronary artery disease, as was most 
recently noted in the April 2006 VA medical opinion.  
However, there is no evidence that either CAD or hypertension 
was manifested in service or in the first postservice year, 
nor is it otherwise alleged.  Consequently, direct service 
connection for hypertension and CAD (i.e., on the basis that 
such disabilities became manifested in service and persisted 
or on a presumptive basis under 38 U.S.C.A. § 1112) is not 
warranted.  

Regarding secondary service connection, the record contains 
conflicting evidence but the preponderance of the evidence is 
against a finding that the veteran's hypertension and CAD are 
proximately due to or the result of his PTSD (or that PTSD 
has aggravated such disease(s)).  The September 2003 VA 
examination report supports the secondary service connection 
claim somewhat, indicating that it appeared as likely as not 
that PTSD was a significant factor in the veteran's CAD and 
hypertension.  However, in a subsequent (October 2003) 
statement, the September 2003 VA examiner qualified that 
opinion, adding that while stress may be a factor for CAD and 
hypertension, the stress of PTSD had not been widely accepted 
as a cause of coronary artery disease by the medical 
community.  Thus, the September 2003 examiner's opinion 
provides some support for the veteran's position, but its 
probative value is lessened by its lack of definitiveness 
concerning a specific relationship between the stress from 
the veteran's PTSD and his hypertension and CAD, and the 
concession that the theory of a nexus between the stress of 
PTSD and CAD did not have wide acceptance in the medical 
community.  
In contrast, the April 2006 VA medical advisory opinion 
specifically found that it was less likely than not that the 
veteran's PTSD caused or contributed to his hypertension and 
CAD and less likely than not that the PTSD aggravated the 
hypertension and CAD.  This opinion is based on extensive 
review of pertinent medical literature (and application of 
the Framingham point scale).  Given that this opinion is more 
definitive and has a clearly defined rationale based on 
medical studies, the Board finds that it is entitled to 
greater probative value than the earlier September 2003 VA 
opinion. 

The veteran also submitted the June 2003 and June 2005 
letters, along with medical literature pertaining to panic 
disorder, CAD and hypertension to support his claim.  
However, the Board finds that this evidence does not aid in 
specifically establishing that the veteran's PTSD caused or 
aggravated his hypertension and/or heart disease.  In the 
June 2003 letter, Dr. S found that "apparently the veteran's 
treatment for hypertension had been connected to his PTSD."  
However, at the time of his statement, there was no competent 
medical evidence of record actually making any such 
connection.  Consequently, the Board cannot attach much 
weight to this finding.  A medical professional's opinion 
based on an inaccurate factual premise has no probative value 
(Reonal v. Brown, 5 Vet. App. 458 (1993)) and a bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record. 
(Miller v. West, 11 Vet. App. 345, 348 (1998)).  

In the June 2005 letter, Dr. B (after reviewing literature 
provided by the veteran pertaining to the development of 
heart disease in combat veterans) could not draw any 
conclusions concerning the relationship between the veteran's 
PTSD and hypertension and CAD but simply found that the 
veteran did have CAD, along with well-managed hypertension.  
Also, while the article the veteran submitted pertaining to 
panic disorder does demonstrate that patients with such 
disability show higher rates of hypertension, the veteran's 
service connected psychiatric disability is PTSD, not a panic 
disorder.  Consequently, without further competent medical 
evidence that an identical effect would likely be seen in 
PTSD patients, this evidence lacks probative value.  

Finally, while the veteran clearly believes that his PTSD 
caused or aggravated his hypertension and CAD, as a 
layperson, his beliefs are not competent evidence of a 
medical diagnosis or nexus.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, a basis for direct service connection is clearly 
not shown.  Regarding secondary service connection, given 
that the April 2006 VA medical opinion was more definitive 
and had a more clearly defined rationale, it is entitled to 
greater weight than the opinion of the September 2003 VA 
medical examiner.  As the other evidence submitted by the 
veteran has little, if any, probative value, the weight of 
the evidence is against the theory of secondary service 
connection.  The preponderance of the evidence is against the 
veteran's claim and it must be denied.    


ORDER

Service connection for hypertension and CAD, claimed as 
secondary to service connected PTSD is denied.    



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


